Matthews, J.
delivered the opinion of the court, it appears by the record of this case that a tableau of distribution of a part of the funds arising from the sale of the insolvent’s estate, was filed by the syndics on the 20th of December, 1825, which, after some amend, ments, was homologated by order of the court on the 6th of January, 1826. But this order or decree was not signed by the judge until the 9th of July, 1827. On the 14th of April of the year last mentioned, the counsel for the syndics filed an additional tableau, by which it appears that a distribution of funds which came into their hands subsequent to the first dividend, was about to be made amongst the *653creditors, and to the homologation of this se- ° cond tableau^- Michaud, the appellant, as one of them, made opposition, purporting to be ba-sea on several and various grounds, having relation to matters contained in both tableaus, the most important of which is the privilege and preference allowed to Delasize, one of the syndics as an hypothecary creditor, in which situation he is placed on each tableau.
The appellant was present by the counsel who now represents him at the filing and ho-mologation of the first tableau, caused it to be amended, and made na opposition.
The appellees contend that as the opposing creditor made no objection to the manner of distribution within the ten days allowed by the act of 1817, but on the contrary assisted in its homologation, his opposition cannot now be permitted, on account of being too late in term, and waived by his presence when the decree was made for recording the tableau.
On the part of the appellant it is contended that the order of homologation is nothing more than an interlocutory decree, and does not form res judicata. But should it be considered in the light of a final judgment his oppo*654sition ivas filed in time, being before the judge signed said judgment.
It is somewhat doubtful whether such decrees partake more of the nature of interloca-tory orders or final judgments. Weare however inclined to the belief that so far as they settle the rank and privilege of creditors they ought tobe held as final; and cannot be considered as having the force of res judicata, until they have the sanction of the judge’s signature.
In relation to the right and privilege of appeal, the principle, that judgments rendered by the courts of the first instance are not absolutely final until they are signed, has been settled by many decisions of the supremo court, and we have not been able to discover any thing in our new codes which militates against the doctrine thus established. It is believed that a motion for a new trial would be in time beforea judgment was signed, although a longer period should have elapsed than that within which it ought to have been completed by the judge’s signature.
The ten days prescribed by die act of 1817, within which creditors are bound to make opposition, is analogous to the time given to defendants to file their answers in ordinary *655suits, which they may do before judgment by default, although a greater period may have passed than the law allows.
Segkers for the plaintiff, De Armas for the defendants.
We are of opinion that the grounds of opposition stated byihe opposing creditor are sufficient to require a reconsideration of the tableau of distribution filed by the syndics, and that said opposition has been made at a time when it may be legally tolerated.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be avoided, reversed, and annulled, and that the case be remanded, with instructions to said court to proceed to hear and determine on the opposition made by the appellant; and that the appellee pay costs.